NEGATIVE ACTIVE MATERIAL, LITHIUM SECONDARY BATTERY INCLUDING THE NEGATIVE ACTIVE MATERIAL, AND METHOD OF PREPARING THE NEGATIVE ACTIVE MATERIAL
DETAILED ACTION

Response to Amendments
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.

Status of Claims
Claims 1 and 3-28 are pending, wherein claims 1-2 are amended and claims 7, 10-15 and 22-28 were previously withdrawn. Claims 1, 3-6, 8-9 and 16-21 are being examined on the merits in this Office action. 

Claim Rejections - 35 USC § 103
Claims 1, 3-6, 8-9, 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fukasawa et al. (US 20160372753, hereafter Fukasawa) in view of Shinozaki et al. (JP 2010170943 A, whose English machine translation is being used for citation purposes, hereafter Shinozaki).
Regarding claims 1 and 3-4, Fukasawa teaches a negative electrode active material comprising:
an active material core (composed of multiple particles indicated by 11, see Figs. 1-2); and
a composite coating layer (formed of 13 and 12) on a surface of the active material core (See Figs. 1-2), wherein the composite coating layer comprises a silicate compound (in layer 13), such as Mg2SiO4 ([0030]), and a first carbonaceous material (12, and at least [0021]).
Fukasawa teaches Mg2SiO4, but does not appear to specifically teach a lithium-containing oxide having an orthorhombic crystal structure, as claimed. However, in the same field of endeavor, Shinozaki discloses both Mg2SiO4, and Li4SiO4 can be used to improve the char/discharge efficiency (See at least [0005]-[0008]) and therefore are functional equivalents. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have used Li4SiO4 as an alternative to Mg2SiO4 of Fukasawa, since the substitution of known equivalents for the same purpose is prima facie obvious (MPEP 2144.06).
Further, Li4SiO4 satisfies Formula 1 as claimed in claims 2 and 3 and therefore may have a crystal structure characteristic being orthorhombic. Note that although Li4SiO4 may have other crystal structures such as a monoclinic or a hexagonal structure, the number of these structures is very limited (i.e., small relative size of the genus), and the orthorhombic structure of Li4SiO4 can be “at once envisaged”.  A generic disclosure will anticipate a claimed species covered by that disclosure when the species can be "at once envisaged” from the disclosure. It has been held that either anticipation or obviousness exists where applicant claims a composition in terms of a function, property or characteristic, and the composition of the prior art is the same as that of the claim but the function/property/characteristic (In this case, a crystal structural characteristic) is not explicitly disclosed by the reference (e.g., In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430,433 n.4 (CCPA 1977)). See MPEP 2112 (III).
As to claim 4, Li2SiO3 is an analogues of Li4SiO4. It has been held that closely related homologs, analogues, and isomers in chemistry creates a prima facie case of obviousness.  In re Dillon 16 USPQ 2d 1897, 1904 (Fed. Cir. 1990); In re Payne 203 USPQ 245 (CCPA 1979); In re Mills 126 USPQ 513 (CCPA 1960); In re Henze 85 USPQ 261 (CCPA 1950); In re Hass 60 USPQ 544 (CCPA 1944). See MPEP 2144.09.
Regarding claim 5, Fukasawa in view of Shinozaki teach the negative electrode active material of claim 1, wherein the first carbonaceous material comprises amorphous carbon ([0034], Fukasawa).
Regarding claim 6, Fukasawa in view of Shinozaki teach the negative electrode active material of claim 1, wherein in the composite coating layer, the lithium-containing oxide is dispersed in the first carbonaceous material (See Figs. 1-2, Fukasawa).
Regarding claim 8, Fukasawa in view of Shinozaki teach the negative electrode active material of claim 1, wherein the composite coating layer further comprise a crystalline silicon oxide ([0029], Fukasawa).
Regarding claim 9, Fukasawa in view of Shinozaki teach the negative electrode active material of claim 1, wherein the weight ratio of the amount of the composite coating layer to the active material core can be adjusted ([0036]). One of ordinary skill in the art would readily arrive at the instantly claimed weight ratio, since it involves merely ordinary capabilities of one skilled in the art.
Regarding claim 17, Fukasawa in view of Shinozaki teach the negative electrode active material of claim 1, wherein the active material core has a porous structure because of space present between particles 11 of the active material core (Figs. 1-2, Fukasawa).
Regarding claim 18, Fukasawa in view of Shinozaki teach the negative electrode active material of claim 1, and the instantly claimed limitation “the negative active material has a porosity which is greater than a porosity of a negative active material having a composite coating layer comprising a lithium-containing oxide which does not have the orthorhombic crystal structure” represents the property or characteristic of the negative active material as claimed. Since Fukasawa in view of Shinozaki teaches the same negative active material as claimed, the claimed property or characteristic is necessarily present. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (See MPEP § 2112.01).
Regarding claim 19, Fukasawa in view of Shinozaki teach the negative electrode active material of claim 17, wherein the composite coating layer is further disposed inside of the active material core having the porous structure (See Figs. 1-2, Fukasawa).
Regarding claim 21, Fukasawa in view of Shinozaki teach a lithium secondary battery comprising:
a negative electrode comprising the negative active material of claim 1, a positive electrode, and an electrolyte between the negative electrode and the positive electrode (See at least [0067]-[0068], Fukasawa).
Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fukasawa in view of Shinozaki, as applied to claim 1 above, and further in view of Son et al. (US 20180083272 A1, hereafter Son).
Regarding claims 16 and 20, Fukasawa in view of Shinozaki teaches the negative active material of claim 1, but does not appear to teach the active material core comprising a porous silicon composite cluster as claimed.
In the same field of endeavor, Son discloses that the use of a porous silicon composite cluster as a negative active material can reduce or prevent volume expansion and disintegration of silicon, improve conductivity, volumetric capacity, energy density, and high-rate characteristics of a battery (See at least [0097], [0160], Son). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have employed the porous silicon composite cluster of Son as an alternative to the active material core of Fukasawa in view of Shinozaki in order to achieve advantages stated above.
Fukasawa in view of Shinozaki and Son teaches the porous silicon composite cluster (11) (See Fig. 1A, and at least paragraphs [0070]-[0071], Son) comprising a core (1) and a shell (2), wherein the core comprises a porous silicon composite secondary particle (12) comprising an aggregate of two or more silicon composite primary particles (10), wherein the silicon composite primary particles comprise silicon, a silicon oxide disposed on the silicon ([0071]), and a first graphene (10a) disposed on the silicon oxide ([0071]), and wherein the shell comprises a second graphene (10b) disposed on the core ([0071]).
Fukasawa in view of Shinozaki teach the negative active material has an average particle diameter of about 5 µm to about 50 µm (See Fig. 3: the about two layers of negative electrode active material 103 may have a thickness of 10 µm to 100 µm ([0061])), overlapping the instantly claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
As to the claimed specific surface area, Son further discloses that the specific surface area of the porous silicon composite cluster can be adjusted (See, e.g., Table 10), which suggests that the surface area of the negative electrode active material can be adjusted. One of ordinary skill in the art would readily be able to arrive at the claimed range of the specific surface area by adjusting the specific surface area of the porous silicon composite cluster through routine experimentation.

Response to Arguments
Applicant's arguments filed May 2, 2022 have been fully considered but they are not persuasive.
1) In response to the rejection with respect to Mg2SiO4 and Li4SiO4 being functional equivalents (p9-10, Remarks), Applicant argues that one of ordinary skill in the art would not use Li4SiO4 because it leads to “[in]sufficient cycle characteristics and charge/discharge efficiency”.
In response, it is respectfully noted that while Mg2SiO4 can be considered a preferred material, Li4SiO4 can be considered a non-preferred material. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments, consult Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.1989).
2) Regarding the arguments about the crystal structure of Li4SiO4, please refer to the rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727